In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-623 CR

 ______________________

 
EX PARTE RICHARD KILLGORE




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause Nos. 2228 (837, 862, 946, 948)




MEMORANDUM OPINION

	On August 20, 2007, the trial court denied Richard Killgore's application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  Killgore filed a response in which
he argues the merits of his application for writ of habeas corpus without first establishing that
the order is appealable.
	No appeal lies from the refusal to issue a writ of habeas corpus unless the trial court
rules on the merits of the application.  Ex parte Hargett, 819 S.W.2d 866 (Tex. Crim. App.
1991); Ex parte Noe, 646 S.W.2d 230 (Tex. Crim. App. 1983).  In this case, the trial court
did not address the merits of Killgore's application.  The trial court did not issue a writ of
habeas corpus, nor did the court conduct an evidentiary hearing on the application for the
writ.  Compare Ex parte Silva, 968 S.W.2d 367 (Tex. Crim. App. 1998); Ex parte
McCullough, 966 S.W.2d 529 (Tex. Crim. App. 1998).  We hold we have no jurisdiction
over this appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
  
								    DAVID GAULTNEY
									   Justice								  
Opinion Delivered March 5, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.